Name: Commission Regulation (EC) No 2466/98 of 16 November 1998 amending Regulation (EEC) No 1627/89 on the buying in of beef by invitation to tender
 Type: Regulation
 Subject Matter: trade policy;  animal product;  consumption;  economic geography
 Date Published: nan

 EN Official Journal of the European Communities17. 11. 98 L 307/13 COMMISSION REGULATION (EC) No 2466/98 of 16 November 1998 amending Regulation (EEC) No 1627/89 on the buying in of beef by invitation to tender THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organisation of the market in beef and veal (1), as last amended by Regulation (EC) No 1633/98 (2), and in particular Article 6 (7) thereof, Whereas Commission Regulation (EEC) No 1627/89 of 9 June 1989 on the buying in of beef by invitation to tender (3), as last amended by Regulation (EC) No 2404/ 98 (4), opened buying in by invitation to tender in certain Member States or regions of a Member State for certain quality groups; Whereas the application of Article 6 (2), (3) and (4) of Regulation (EEC) No 805/68 and the need to limit inter- vention to the buying in of the quantities necessary to ensure reasonable support for the market result, on the basis of the prices of which the Commission is aware, in an amendment, in accordance with the Annex hereto, to the list of Member States or regions of a Member State where buying in is open by invitation to tender, and the list of the quality groups which may be bought in; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EEC) No 1627/89 is hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on 23 November 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 November 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 148, 28. 6. 1968, p. 24. (2) OJ L 210, 28. 7. 1998, p. 17. (3) OJ L 159, 10. 6. 1989, p. 36. (4) OJ L 298, 7. 11. 1998, p. 12. EN Official Journal of the European Communities 17. 11. 98L 307/14 ANEXO  BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX  ANNEXE  ALLEGATO  BÃ ¶LAGE  ANEXO  LIITE  BILAGA Estados miembros o regiones de Estados miembros y grupos de calidades previstos en el apartado 1 del artÃ ­culo 1 del Reglamento (CEE) no 1627/89 Medlemsstater eller regioner og kvalitetsgrupper, jf. artikel 1, stk. 1, i forordning (EÃF) nr. 1627/89 Mitgliedstaaten oder Gebiete eines Mitgliedstaats sowie die in Artikel 1 Absatz 1 der Verordnung (EWG) Nr. 1627/89 genannten QualitÃ ¤tsgruppen Ã Ã  Ã Ã · µ Ã »Ã ·  ÃÃ µÃ Ã ¹Ã ¿Ã  r Ã ºÃ Ã ±Ã  Ã ½ µÃ µÃ » Ã ½ Ã ºÃ ±Ã ¹ Ã ¿ µ Ã ´Ã µr ÃÃ ¿Ã ¹ Ã Ã ·Ã Ã ¿r ÃÃ ¿Ã Ã ±Ã ½Ã ±Ã  Ã Ã ¿Ã ½Ã Ã ±Ã ¹ Ã Ã Ã ¿ Ã Ã ¸Ã Ã ¿ 1 ÃÃ ±Ã  Ã ³Ã Ã ±Ã Ã ¿r 1 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã  µÃ ¿  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1627/89 Member States or regions of a Member State and quality groups referred to in Article 1 (1) of Regulation (EEC) No 1627/89 Ã tats membres ou rÃ ©gions dÃ tats membres et groupes de qualitÃ ©s visÃ ©s Ã larticle 1er paragraphe 1 du rÃ ¨glement (CEE) no 1627/89 Stati membri o regioni di Stati membri e gruppi di qualitÃ di cui allarticolo 1, paragrafo 1 del regolamento (CEE) n. 1627/89 In artikel 1, lid 1, van Verordening (EEG) nr. 1627/89 bedoelde lidstaten of gebieden van een lidstaat en kwaliteitsgroepen Estados-membros ou regiÃ µes de Estados-membros e grupos de qualidades referidos no nÃ « 1 do artigo 1Ã « do Regulamento (CEE) nÃ « 1627/89 JÃ ¤senvaltiot tai alueet ja asetuksen (ETY) N:o 1627/89 1 artiklan 1 kohdan tarkoittamat laaturyhmÃ ¤t Medlemsstater eller regioner och kvalitetsgrupper som avses i artikel 1.1 i fÃ ¶rordning (EEG) nr 1627/89 Estados miembros o regiones de Estados miembros Medlemsstat eller region Mitgliedstaaten oder Gebiete eines Mitgliedstaats Ã Ã  Ã Ã ¿r µ Ã »Ã ¿r  ÃÃ µÃ Ã ¹Ã ¿Ã  r Ã ºÃ  Ã Ã ¿Ã r µ Ã »Ã ¿Ã r Member States or regions of a Member State Ã tats membres ou rÃ ©gions dÃ tats membres Stati membri o regioni di Stati membri Lidstaat of gebied van een lidstaat Estados-membros ou regiÃ µes de Estados-membros JÃ ¤senvaltiot tai alueet Medlemsstater eller regioner CategorÃ ­a A Kategori A Kategorie A Ã Ã ±Ã Ã ·Ã ³Ã ¿Ã  Ã ± Ã  Category A CatÃ ©gorie A Categoria A Categorie A Categoria A Luokka A Kategori A CategorÃ ­a C Kategori C Kategorie C Ã Ã ±Ã Ã ·Ã ³Ã ¿Ã  Ã ± Ã  Category C CatÃ ©gorie C Categoria C Categorie C Categoria C Luokka C Kategori C U R O U R O BelgiÃ «/Belgique Ã  Danmark Ã  Deutschland Ã  Ã  France Ã  Ã  Great Britain Ã  Ireland Ã  Ã  Ã  Nederland Ã  Northern Ireland Ã  Ã  Ã  Ã sterreich Ã  Ã  Suomi/Finland Ã 